Title: From George Washington to William Crane, 24 November 1780
From: Washington, George
To: Crane, William


                        
                            Sir,
                            Head Quarters 24th Novr 1780
                        
                        Circumstances having rendered the prosecution of the enterprise which I had in view inexpedient, you will be
                            pleased to lay aside the inquires and preparations which I desired you to make. I am, &c.
                        
                            G. Washington
                        
                    